Citation Nr: 1648212	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-09 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a heart disorder, to include ischemic heart disease, as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some relevant treatment records are located in Virtual VA, and all records are now in these electronic systems.

In his February 2013 substantive appeal, the Veteran requested a hearing at a local VA office before a member of the Board (Travel Board hearing).  The Veteran did not appear at the Travel Board hearing, which was scheduled for October 18, 2016. He did not present good cause for not appearing, nor did he request that the Board hearing be rescheduled; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2016).

As reflected by the title page, the Board is expanding the scope of the claim to encompass any heart disorder raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Board notes that the Veteran has also raised a claim of entitlement to service connection for hypertension secondary to herbicide exposure, and entitlement to service connection for an eye condition, secondary to hypertension.  In a December 2011 rating decision, the AOJ declined to grant service connection for these conditions.  A timely notice of disagreement was not filed, and that decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2016).  As such, the Board cannot exercise jurisdiction over those claims.  The Board advises the Veteran, however, that should he desire to present a claim to reopen the issue of entitlement to service connection for hypertension secondary to herbicide exposure, and entitlement to service connection for an eye condition, secondary to hypertension, he must file the appropriate claims form with the AOJ.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks entitlement to service connection for a heart disorder secondary to herbicide exposure.  He has stated that he believes he was exposed to Agent Orange while serving in Vietnam.  See January 2011 Veteran Statement.  His DD Form 214 notes that he received the Vietnam Service Medal, awarded for support or participation in military operations in the Republic of Vietnam, and the Republic of Vietnam Campaign Medal, for direct participation in military operations in the Republic of Vietnam, and VA has conceded his exposure to herbicides.  See January 2013 Statement of the Case.  

In this case, a remand is needed to obtain additional treatment records, and to obtain another VA examination to determine the nature and etiology of any diagnosed heart disorder.

The Veteran originally claimed entitlement to service connection for ischemic heart disease.  In January 2011, a VA examiner determined the Veteran did not have ischemic heart disease.  See also, May 2012 VA Treatment Records (finding Veteran did not meet criteria for ischemic heart disease.)  The examiner reviewed the claims file, but did not examine the Veteran or conduct any diagnostic testing.  The examiner did contact the Veteran, and the Veteran denied any history of myocardial infraction or cardiac problems.  

Subsequent to the January 2011 VA opinion, VA obtained the Veteran's private medical records.  While these records do not reflect a diagnosis of ischemic heart disease, they do indicate the Veteran had a mild dilation of the aorta and other issues such as a mild sclerotic aortic valve; mild mitral annular calcification; minimal aortic regurgitation; mitral, tricuspid, and pulmonic regurgitation; and decreased left ventricular compliance.  See September 2010 and May 2011 Private Medical Records.  

Upon remand, VA should obtain a VA examination to determine the nature and etiology of any diagnosed heart disorder.  The examiner should note that exposure to herbicide during Vietnam is conceded, and should address the private medical records that are now part of the claims file.

Further, in his April 2011 notice of disagreement, the Veteran indicated that in 1972 or 1973 he saw a doctor in New York City because of discomfort in the left arm and shoulder.  He also indicated that in 1981 he saw a specialist in Miami to check his heart and left arm and shoulder pain.  Those records are not part of the claims file.  Upon remand, VA should attempt to obtain those records.

Any VA treatment records since October 2012 should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA treatment records since October 2012.

2.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records concerning any heart disorder, specifically including treatment for left arm and shoulder discomfort in 1972 or 1973 in New York City, and treatment by a specialist for his heart in 1981 in Miami.  All attempts to obtain records should be documented in the claims folder.  The Veteran's assistance in identifying and obtaining records should be solicited as needed.

3.  After receipt of any outstanding evidence, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed heart disorder, to include ischemic heart disease.  The examiner must review the Veteran's Virtual VA and VBMS files.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner should identify all current heart disorders(s), to include ischemic heart disease.  For each diagnosed disorder, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any currently diagnosed heart disorder had its onset in service or is etiologically related to or aggravated by service, to include due to exposure to herbicide.

The examiner should note that, for rating purposes, the Veteran's exposure to herbicides is conceded.  Further, the examiner should address the different heart conditions noted in the September 2010 and May 2011 private medical records.

4.  After completing the actions detailed above, readjudicate the claim.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

